Title: General Orders, 27 September 1775
From: Washington, George
To: 



Head Quarters, Cambridge, Sept. 27th 1775
Parole Yorkshire.Countersign. Amboy


Amos Brown of Capt. Wilders Company in Col. Whitcomb’s Regiment, tried at a General Court Martial whereof Col. Bridge was Presdt for “mutinous and abusive language”—The Court are unanimously of opinion the prisoner is not guilty & therefore acquit the prisoner.

Genl Thomas’s brigade to be mustered on monday morning at seven OClock, and General Spencers on Wednesday morning at the same hour.
